NUMBER
13-02-00061-CR
 
                             COURT
OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                      CORPUS CHRISTI B
EDINBURG
 
BARBARA ELAINE
BLACKMORE,                                  Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                       Appellee.
 
                       On
appeal from the County Court at Law
                               of San Patricio
County, Texas.
 
                          MEMORANDUM
OPINION
 
                  Before
Justices Dorsey, Hinojosa, and Rodriguez
                                 Opinion by
Justice Hinojosa
 




After a bench trial, the
trial court found appellant, Barbara Elaine Blackmore, guilty of the offense of
assault[1]
and assessed her punishment at confinement in the county jail for 365
days.  However, the court suspended the
order of confinement and placed appellant on community supervision for a term
of twelve months.  As this is a
memorandum opinion not designated for publication and the parties are familiar
with the facts, we will not recite them here. 
See Tex. R. App. P.
47.1.
                                              A.  Appellant=s Appeal
Appellant's counsel has
filed a brief in which he has concluded that this appeal is wholly frivolous
and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), as it
presents a professional evaluation of why there are no arguable grounds for
advancing an appeal.  See Stafford v.
State,
813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (citing High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1978)).
Upon reviewing the
brief, we noted that counsel had served appellant with a copy of the brief, but
we found nothing in counsel=s brief or the appellate
record showing that counsel had advised appellant of her right to review the
record and to file a pro se brief. 
See McMahon v. State, 529 S.W.2d 771, 772 (Tex. Crim. App.
1975).  Accordingly, on August 29, 2002,
we abated this appeal to allow counsel to notify appellant of her right to
review the record, and to file a pro se brief, if she so desired.
On October 21, 2002,
counsel notified this Court that he had advised appellant of her right to
request the record and to file her own brief. 
To date, appellant has not filed a pro se brief.




Upon receiving
a Afrivolous
appeal@ brief,
appellate courts must conduct Aa full
examination of all the proceeding[s] to decide whether the case is wholly
frivolous.@  Penson v. Ohio, 488 U.S. 75, 80
(1988).  We have carefully reviewed the
appellate record and counsel=s brief, find
nothing in the record that might arguably support the appeal, and agree with
appellant=s counsel that
the appeal is wholly frivolous and without merit.  See Stafford, 813 S.W.2d at 511.
The judgment of
the trial court is affirmed.
                                     B.  Counsel=s Motion to
Withdraw
In accordance
with Anders, appellant=s attorney has
asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the attorney=s motion to
withdraw.  We order appellant=s attorney to
notify appellant of the disposition of this appeal and of the availability of
discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
 
FEDERICO G.
HINOJOSA
Justice
 
 
Do not publish.  Tex.
R. App. P. 47.3.
 
Opinion delivered and filed this the
27th day of November, 2002.




[1]
Tex.
Pen. Code Ann.
' 22.01 (Vernon Supp. 2002).